Citation Nr: 0414484	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  04-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1949 to May 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the St. Paul, Minnesota, Department of 
Veterans Affairs (VA) Regional Office (RO).  This appeal is 
REMANDED to the RO via the appeals management center and VA 
will notify the veteran and his representative if they are 
required to take any further action.


REMAND

In connection with his appeal the veteran has requested a 
hearing before a member of the Board, to be conducted at the 
RO via videoconference, and, he has also requested a hearing 
before an RO Hearing Officer prior to such Board hearing.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (2003).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a RO hearing before a 
Hearing Officer, and then, for a 
videoconference hearing before a member 
of the Board.  The veteran is advised 
that he has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


